DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, 11-14, drawn to a system and method for determining animal characteristics based on timestamp data, classified in A01K29/005.
II. Claims 10, 15, drawn to measuring weight using a scale, classified in G01G1/24.

The inventions are independent or distinct, each from the other because:
Inventions of group I and group II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are not obvious variants as determining animal’s health based on animal’s activity with respect to time is not related to determining the animal’s weight using a scale.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence 

During a telephone conversation with Jason Sanders on 11/10/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-9, 11-14. Affirmation of this election must be made by applicant in replying to this Office action. Claims 10, 15 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irvine et al. [Irvine, US 20210307297].
claim 1. Irvine discloses An animal monitoring system comprising: 
a reader, sensor assembly 70 [0045], that receives a plurality of animal IDs from a plurality of passive ear tags, RFID tag 72 [0034, 0045] ear tag, each of the plurality of passive ear tags attached with one of a plurality of animals, [0045] sensor assembly 70 reads RFID tag 72 associated with a livestock animal 75; wherein the system includes a plurality of livestock animals 75 each with an RFID tag that is read with the assembly 70, [0046]; 
a controller, control panel 73, that stores the plurality of animal IDs in a storage location along with a time stamp data associated with the time each of the plurality of animal IDs was recorded by the reader, [0045] the control panel records data obtained from the assembly and a scale; wherein the data includes each unique RFID tag number and a timestamp each time the tag is read, [0046, 0081]; and 
a server, computer 74 [0045], that 
receives the plurality of animal IDs and the associated time stamp for each of the plurality of animal IDs, [0082] log files retrieved by the computer 74; wherein the log files include the timestamp and the RFID tag data [0081]; and 
determines a characteristic of a specific animal of the plurality of animals that is associated with a specific animal ID of the plurality of animal IDs based on the time stamp data, [0046] determine duration of time spent feeding.
Irvine fails to explicitly disclose that the monitoring system comprises a transmitter coupled with the reader, antenna [0045], the transmitter communicates the plurality of animal IDs and the time stamp data, [0046, 0081].
Irvine, in [0045], teaches that the control panel 73, which is physically separate from the plurality of sensor assemblies 70 as illustrated in [fig. 3], obtains records data from the sensor 
For the control panel 73 to obtain data from a physically separate electronic device, sensor assembly 70, the electronic device is required to have a transmitter to send the data to the control panel.
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Irvine to understand and implement a transmitter in the sensor assembly 70 to allow the control panel to obtain the collected data.

As to claim 4. Irvine discloses The animal monitoring system according to claim 1, wherein the characteristic of a specific animal comprises a characteristic selected from the list consisting of weight, health, and behavior, [0046] behavior.

As to claim 6. Irvine discloses The animal monitoring system according to claim 1, wherein the server determines a period of time each animal of the plurality of animals is near the reader, [0046].

Claims 2, 3, 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irvine in view of Hicks et al. [Hicks, US 20180160649].
As to claim 2. Irvine discloses The animal monitoring system according to claim 1, wherein the server displays the characteristic of the specific animal and the animal ID to a user device, [0083].
Irvine fails to disclose that the server communicates the data to a user device.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Irvine with that of Hicks so that the farmer can get instant updates about the livestock.

As to claim 3. Irvine fails to disclose The animal monitoring system according to claim 1, wherein the server is a remote cloud-based server.
Hicks teaches a livestock management system that uses a tag attached to an animal to track the animal using timestamp information of the event an animal has been in proximity to a reader, [0284, 0323]; wherein the system comprises a remote cloud-based server 170, [fig. 1, 0102].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Irvine with that of Hicks so that the server can be used to manage multiple farms.

As to claim 5. Irvine fails to disclose The animal monitoring system according to claim 1, wherein the characteristic of a specific animal is determined based on a factor selected from the list consisting of weather, animal species, animal gender, animal sex, animal breed, animal age, and location.

It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Irvine with that of Hicks so that the effect of weather in animal’s behavior can be taken into consideration.

As to claim 7. Irvine discloses The animal monitoring system according to claim 1, wherein the controller determines a period of time each animal of the plurality of animals is near the reader, [0046].
Irvine fails to disclose that the transmitter communicates the period of time for each animal of the plurality of animals.
Hicks teaches a livestock management system that uses a tag attached to an animal to track the animal using timestamp information of the event an animal has been in proximity to a reader, [0284, 0323]; wherein the system comprises a gateway 126 that communicates with the proximity sensor 145, [fig. 1, 0118]; wherein the proximity sensor senses arrival time and dwell time and stores the data, [0284]; wherein data from the sensors is transmitted to a component of the gateway, [0302].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Irvine with that of Hicks so that the collected data can be processed at a central location.

claim 8. Irvine fails to disclose The animal monitoring system according to claim 1, wherein the server determines the characteristic of the specific animal based on the number of times the specific animal's animal ID is read by the reader in a given period of time.
Hicks teaches a livestock management system that uses a tag attached to an animal to track the animal using timestamp information of the event an animal has been in proximity to a reader, [0284, 0323]; wherein the system comprises a gateway 126 that communicates with the proximity sensor 145, [fig. 1, 0118]; wherein the system tracks how often an animal visits the reader on average over a period of time, [0285].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Irvine with that of Hicks so that a trend can be generated by considering a longer period of time.

As to claim 9. Irvine discloses The animal monitoring system according to claim 1, wherein the server determines the characteristic of the specific animal based on an average amount of time the specific animal is near the reader over a period of time.
Hicks teaches a livestock management system that uses a tag attached to an animal to track the animal using timestamp information of the event an animal has been in proximity to a reader, [0284, 0323]; wherein the system comprises a gateway 126 that communicates with the proximity sensor 145, [fig. 1, 0118]; wherein the system tracks how long an animal stays at the reader on average over a period of time, [0285].
.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicks.
As to claim 11. Hicks discloses A method comprising: 
reading an animal ID using a reader, reader 1340 [0301], that reads the animal ID from a passive, [0094] passive tags, ear tag on the animal, [0200] when the animal is within a monitoring area, [0301]; 
storing a time stamp associated with the animal ID when the animal ID was read by the reader, [0284] store visit time; 
determining a number of times the animal was within the monitoring area in a given period of time based on the time stamp and the animal ID, [0285] tracks how often an animal visits the reader on average over a period of time further determining the average amount of time the animal stays;
determining that the animal has likely has an illness based on the number of times the animal was within the monitoring area, [0062, 0285] determine health condition; wherein the health condition includes determining if the animal is sick, [0065, 267]; and 
communicating the animal ID and an indication that the animal likely has an illness to a user device, [0103].

As to claim 12. Hicks discloses The method according to claim 11, wherein determining that the animal has likely has an illness is based on a factor selected from the list consisting of weather, animal species, animal gender, animal sex, animal breed, animal age, and location, [0267] cows, species.

As to claims 13, 14 are rejected using the same prior art and reasoning as to that of claims 11, 12, respectively.	










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688